Citation Nr: 0613410	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-26 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
received as to the March 2003 rating decision which, in part, 
denied an evaluation in excess of 10 percent for bilateral 
pes planus.

2.  Entitlement to higher initial evaluations for migraine 
headaches, rated as 10 percent disabling from January 31, 
2003, and as 30 percent disabling from September 23, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision dated in 
March 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which granted 
service connection for migraine headaches, with an initial 
rating of 10 percent, and denied an increase for pes planus.

While the appeal was pending, a March 2004 rating decision 
granted a 30 percent rating for the headaches, effective from 
September 23, 2003.  This was not a full grant of the 
benefits sought on appeal because higher disability ratings 
are available under the diagnostic code pertinent to 
headaches.  Therefore, this issue is still before the Board.  
See AB v. Brown, 6 Vet. App. 35 (1993) (After the veteran has 
perfected his appeal, a subsequent rating decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In accordance with the veteran's request, he was scheduled 
for a hearing at the RO before a Veterans Law Judge in 
December 2004.  He failed to report for that hearing, and his 
request is considered withdrawn.

The issue of entitlement to an evaluation in excess of 30 
percent for migraine headaches is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  On March 10, 2003, the veteran was informed that his 
claim for an increased evaluation for his service-connected 
bilateral pes planus had been denied.  He was advised of his 
appellate rights.

2.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
July 7, 2003.  The veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, which indicated that he had read 
the statement of the case was only appealing the issues 
listed.  The veteran did not list any issues but directed VA 
to see the attachment.  The attached statement indicated that 
he disagreed with VA's findings with regard to the evaluation 
for migraines and discussed his medical history pertaining to 
his headaches.

3.  On March 2, 2004, the RO received VA medical records 
pertaining to the veteran's bilateral pes planus. 
Subsequently, a Supplemental Statement of the Case (SSOC) was 
issued on March 22, 2004.  

4.  A Statement of Accredited Representation in Appealed 
Case, addressing the issue of the evaluation of bilateral pes 
planus was received on June 1, 2004.


CONCLUSION OF LAW

The veteran's substantive appeal to the March 2003 rating 
decision which denied an evaluation in excess of 10 percent 
for bilateral pes planus, was not timely filed, and was not 
adequate, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 
19.31, 20.101, 20.200, 20.202, 20.302, 20.303, 20.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely and adequate substantive appeal.  As noted above, 
appellate review is initiated by an NOD and completed by a 
substantive appeal after an SOC is furnished by the RO.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Proper completion 
and filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  The NOD and the substantive appeal must be filed 
with the VA office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304.  Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2).

In a March 5, 2003 rating decision, the RO denied an 
evaluation in excess of 10 percent for bilateral pes planus.  
In a March 10, 2003 letter, the veteran was notified of this 
decision and of his procedural and appellate rights.  In 
April 2003, the veteran submitted his Notice of Disagreement 
with the March 2003 rating decision.  The RO issued an SOC on 
July 7, 2003 referencing this issue.  

In September 2003, the RO received a VA Form 9 in which the 
veteran indicated that he had read the SOC and that he was 
only appealing the issues listed.  He did not list any issues 
but noted, "see attachment attached."  The attachment 
stated, "I disagree with your findings and have the evidence 
to back up my claim.  I was diagnosed with migraines in 1998 
and still have persistent problems with them.  I visited the 
VA hospital in March for my service connection appointment, 
informed the PA that I have migraine attacks two to three 
times a week, all he put down was 2-3 per month.  I have 
documentation from Dr. Zieno that proves that I have two to 
three attacks a week.  I have also met with Dr. Julie Chang 
at the VA hospital and she is treating me for it.  I require 
two prescriptions of Imatrex because six is not enough a 
month.  Thank you for your consideration in my case."

This VA 9 was a timely appeal to the March 2003 rating 
decision, but only as to the issue of the evaluation for 
headaches.  Since he clearly stated that he was only 
appealing the issue he discussed (headaches), there is no 
reasonable way this document can be construed as an appeal on 
the pes planus issue.  

On March 2, 2004, the RO received additional VA medical 
records regarding the veteran's bilateral pes planus.  On 
March 22, 2004, the RO issued an SSOC referencing this issue.  
On June 1, 2004, the RO received a Statement of Accredited 
Representative in Appealed Case referencing the issue of the 
evaluation of bilateral pes planus. 

Under the circumstances described above, since the VA 9 
received in September 2003 was not adequate to appeal the pes 
planus issue, the veteran must have perfected his appeal to 
the Board within sixty days following notice of the SSOC, May 
21, 2004, as such date would have been later than the 
alternative deadline of one-year following notice of the 
March 2003 RO denial.  He did not do so.  The Statement of 
Accredited Representative in Appealed Case was not received 
by the RO until June 1, 2004.  

The Board notified the veteran and the Disabled American 
Veterans in a February 2006 letter that his substantive 
appeal was untimely, and provided the pertinent laws and 
regulations to them at that time.  Therefore, the veteran has 
been accorded all due process.  The Board notified the 
veteran and his representative that they had 60 days to 
request a hearing or to submit evidence and argument 
concerning the timeliness of his substantive appeal.  

There has been no response from the veteran or his 
representative to the Board's February 2006 letter.  The 
record does not contain any statement by the veteran or his 
representative alleging any error of law or fact regarding 
the issue of entitlement to an evaluation in excess of 10 
percent for bilateral pes planus, following the issuance of 
the SSOC dated March 22, 2004 until the Form I-646 was 
received on June 1, 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).  The Board further notes that there are no 
communications prior to or following the expiration of the 
appeal period which could be construed as a request for 
extension of time to file a substantive appeal.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Neither the 
veteran nor his representative has indicated that his failure 
to timely file a substantive appeal was due to good cause.  

The veteran was properly provided notice of his appellate 
rights.  There is no excuse for his failure to file a timely 
appeal.  Absent a timely and adequate substantive appeal, an 
appeal was not perfected on the denial of an evaluation in 
excess of 10 percent for bilateral pes planus, and the Board 
is without jurisdiction to adjudicate the claim.  The veteran 
can refile this claim at any time.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).




ORDER

A timely and adequate substantive appeal was not received as 
to the March 2003 rating decision which denied an evaluation 
in excess of 10 percent for bilateral pes planus; therefore, 
the appeal is dismissed.


REMAND

A review of the record discloses a need for further 
evidentiary development in this case with respect to the 
issue of entitlement to an evaluation in excess of 30 percent 
for migraine headaches.

First, the Board must address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA.  The letter sent to him in February 2003 addressed 
the information and evidence needed to substantiate his claim 
for service connection, and further notification was not 
provided to him once he disagreed with the initial rating.  
Moreover, when a higher rating was assigned, it was not 
retroactive back to date of claim, so the veteran must be 
notified as to how VA assigns effective dates.  Therefore, it 
is apparent that the Board must remand this case to ensure 
that the veteran is properly notified of the VCAA and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

Second, the last VA examination for the veteran's headache 
disability was conducted in February 2003, more than three 
years ago.  The last VA outpatient treatment records in the 
file are dated more than two years ago, in March 2004.  Since 
it is necessary to remand this claim to comply with the VCAA, 
additional development should also be done.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
higher initial ratings for his headache 
disorder.  Any notice given, or action 
taken thereafter, must comply with 
current, controlling legal guidance.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Omaha for 
treatment of headache disability from 
March 2004 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the above VA 
treatment records, to the extent 
available, schedule the veteran for a VA 
examination to assess the current 
severity of his service-connected 
headache disorder.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


